 Case: 1:18-cv-00269-ACL Doc. #: 72 Filed: 02/26/21 Page: 1 of 7 PageID #: 598



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

QUINTA SANDERS,                    )
                                   )
      Plaintiff,                   )
                                   )
vs.                                ) Case No.: 1:18-CV-269-ACL
                                   )
MISSISSIPPI COUNTY, MISSOURI, CITY )
OF CHARLESTON, MISSOURI, CORY )
HUTCHESON, SALLY YANEZ, RYAN )
HILL, JOE ROSS, JOSH MALDONADO, )
DECOTA MCGLOTHLIN, FAITH           )
ALTAMIRANO, ROBERT HEARNES,        )
CURTIS ARNOLD, ZACHARY MATNEY, )
AND AUSTIN HENSON,                 )
                                   )
      Defendants.                  )

                                          ORDER

       Following the death of her son in Mississippi County, Missouri on May 5, 2017,

Plaintiff Quinta Sanders (the natural mother of decedent, Tory Sanders) filed this action on

behalf of all members of the class one beneficiaries for wrongful death, including the

decedent’s wife and his nine minor children, pursuant to Mo. Rev. Stat. § 537.080(1). This

matter is before the Court sua sponte following a phone conference that was held with the

parties on February 22, 2021. The purpose of the phone conference was to discuss matters

related to a settlement that has been reached between the class one beneficiaries and the City

of Charleston defendants. The parties indicated the matter should be ready for hearing within

approximately 30 days and they would like to set the matter for a settlement hearing as soon

as practicable.



                                              1
 Case: 1:18-cv-00269-ACL Doc. #: 72 Filed: 02/26/21 Page: 2 of 7 PageID #: 599


       Prior to the conference, at the request of the undersigned, the parties submitted a letter

outlining the resolution of the matter between Plaintiff and the City of Charleston Defendants.

The letter, dated February 18, 2021, is attached hereto as Exhibit #1. The outline of the

settlement agreement (Exhibit #1) will be filed under seal indefinitely as the Court orders it to

be closed under Mo. Rev. Stat. § 610.021(1). The Court finds that disclosure would have an

adverse impact on Plaintiff, the decedent’s wife, and the decedent’s minor children which

clearly outweighs the public policy considerations of Mo. Rev. Stat. § 610.011, except that

“the amount of any monies paid by, or on behalf of, the public governmental body shall be

disclosed” upon final disposition of the matter.

       Rule 17(c) of the Federal Rules of Civil Procedure governs litigation by minors without

appointed representatives. It provides that “[a] minor or an incompetent person who does not

have a duly appointed representative may sue by a next friend or by a guardian ad litem. The

court must appoint a guardian ad litem—or issue another appropriate order—to protect a minor

or incompetent person who is unrepresented in an action.”

       The decedent’s nine children are minors and they cannot appear in this Court or

prosecute this case on their own behalf. Plaintiff’s counsel report that Plaintiff is willing to

serve as next friend for seven of the minor children and the decedent’s wife is willing to serve

as next friend for her two minor children. The wife of the decedent and mother of two of the

minors, T.D.S. and D.C.B., is Summer Barrett. The mother of five of the minors, J.A.M.C.,

T.D.S., T.M.D.S., J.C.C., and L.C., is Jocelyn Cox. The mother of two additional minors, J.S.

and Z.S., is Dreama Smith. To protect the unrepresented minor children’s interests in this

litigation, the Court must appoint next friends.



                                               2
 Case: 1:18-cv-00269-ACL Doc. #: 72 Filed: 02/26/21 Page: 3 of 7 PageID #: 600


       To determine who should be appointed as next friend, the Court considers two “firmly

rooted” prerequisites identified by the Supreme Court in Whitmore v. Arkansas, 495 U.S. 149,

163-64 (1990). First, the next friend must provide an explanation as to why the real party in

interest cannot appear on their own behalf. This prerequisite has been met in this matter due

to the minority status of the decedent’s children. Second, the next friend must be truly

dedicated to the best interests of the person on whose behalf she seeks to litigate. Many courts

have held that the next friend must have some significant relationship with the real party in

interest. See Id.; Carson P. v. Heineman, 240 F.R.D. 450, 516 (D.Neb. 2007) (surveying

federal law). See also Ad Hoc Comm. Of Concerned Teachers v. Greenburgh No. 11 Union

Free Sch. Dist., 873 F.2d 25, 29 (2d Cir. 1989) (Rule 17(c) “gives a federal court power to

authorize someone other than a lawful representative to sue on behalf of an infant or

incompetent person where that representative…has interests which conflict with those of the

infant or incompetent.”).

       Undoubtedly, Plaintiff has a significant relationship with the minor children. She is

their grandmother and the person who was appointed as the Administratrix of the decedent’s

estate. At the same time, Plaintiff seeks personal gain from this litigation which pits her

interests against those of her grandchildren. Furthermore, Plaintiff’s counsel has indicated

that the mothers of decedent’s children are willing and able to act as next friends for their

minor children.

       After having carefully considered the issue, the Court finds that Summer Barrett is the

appropriate person to act as next friend for T.D.S. and D.C.B.; Jocelyn Cox is the appropriate

person to act as next friend for J.A.M.C., T.D.S., T.M.D.S., J.C.C., and L.C.; and Dreama



                                               3
 Case: 1:18-cv-00269-ACL Doc. #: 72 Filed: 02/26/21 Page: 4 of 7 PageID #: 601


Smith is the appropriate person to act as next friend for J.S. and Z.S., as they have a significant

relationship with their minor children and are dedicated to the best interests of their children.

       The settlement hearing will be set for April 14, 2021, at 1:00 p.m., in Courtroom 4A

before the undersigned. The requirements for the settlement of a minor’s claims are contained

in Mo. Rev. Stat. § 507.184. The purpose of the statute is “to maximize the protection

afforded a minor’s legal action and [ensure] that any settlement is in the best interest of the

child.” Fiegener v. Freeman-Oak Hill Health Sys., 996 S.W.2d 767, 774 (Mo. Ct. App. 1999).

To assist the Court in making this determination, the parties will be required to present

evidence related to the losses experienced by each class one beneficiary.

       The losses to be considered in a wrongful death case are broken into two categories,

specifically, pecuniary or economic losses, and non-economic losses.             “A factor to be

considered in evaluating damages under the Wrongful Death Act is potential financial aid by

the decedent, which can be shown through evidence of the decedent's health, character, talents,

earning capacity, life expectancy, age and habits.” Barnett v. LaSociete Anonyme Turbomeca,

963 S.W.2d 639, 657 (Mo. App. W.D. 1997) (rev’d on other grounds). “[N]on-economic

losses for wrongful death require this court to properly consider the reasonable value of

services, consortium, companionship, comfort, instruction, guidance, counsel, training and

support[ ]” that the Plaintiffs have lost as a consequence of Decedent's death. See id. at 658.

These factors are all indicative of the strength of the parent-child relationship which itself is

appropriate for determining apportionment.” Wood v. Smith, 359 S.W.3d 526, 528 (Mo.App.

E.D. 2012), citing Coggins v. Laclede Gas Co., 37 S.W.3d 335, 343 (Mo.App. E.D. 2000).

       Section 537.090 “is clear that in determining damages, the fact finder considers

losses with references to the particular persons on whose behalf the suit was brought and the
                                                4
    Case: 1:18-cv-00269-ACL Doc. #: 72 Filed: 02/26/21 Page: 5 of 7 PageID #: 602


relationship of the deceased with those particular persons.” Call v. Heard, 925 S.W.2d 840,

851 (Mo. banc 1996). “In other words, an element of the total damages is based upon the

relationship between the deceased and each individual party to the action.” Id. That being

said, the law is also clear that “damages for grief and bereavement by reason of the death

[are] not [ ] recoverable.” Mo. Rev. Stat. § 537.090.

         Missouri Courts have consistently held that “[t]he physical, emotional, and

psychological relationship between a parent and child must be considered when computing

the loss of consortium for the loss of a parent for a child or the loss of a child for a parent.”

Evans v. FirstFleet, Inc., 345 S.W.3d 297, 304 (Mo. App. S.D. 2011), citing Henderson v.

Fields, 68 S.W.3d 455, 486 (Mo. App. W.D. 2001); Coggins, 37 S.W.3d at 343. See also

Estate of Snyder v. Julian, 789 F.3d 883, 888 (8th Cir. 2015).

         Prior to the hearing, and not later than April 5, 2021, Plaintiff must submit a formal

Motion to Approve Minor Settlement, the settlement agreement and any other documents

relevant to the settlement, including the following: documentation of any medical liens and

funeral expenses, Plaintiff’s attorneys’ contingent fee contract, Plaintiff’s attorneys’ incurred

expenses, and information related to the distribution of any funds to the minor children. If

the parties wish to file any documents under seal, they must file a motion for leave to file a

sealed document. The Court advises the parties to review Local Rule 13.05 1 and the Sealed

and Ex Parte Documents section of the Court’s CM/ECF Procedures Manual at

http://www.moed.uscourts.gov/cmecf-procedures-manual.

         Accordingly,




1
    It is expected that the Rule will be amended in early March.
                                                 5
 Case: 1:18-cv-00269-ACL Doc. #: 72 Filed: 02/26/21 Page: 6 of 7 PageID #: 603


       IT IS HEREBY ORDERED that Plaintiff’s oral request for a hearing date for the

Court to approve the minor settlement is GRANTED. The settlement hearing is schedule for

April 14, 2021 at 1:00 p.m. Counsel for all parties, Plaintiff, and the three Next Friends

appointed below, must appear in person for the hearing in Courtroom 4A of the Rush

Hudson Limbaugh, Sr., United States Courthouse. During the hearing, Counsel must

present testimony related to the economic and non-economic losses suffered by each of the

decedent’s class one beneficiaries.    Plaintiff must also must demonstrate: (1) a diligent

attempt to notify all spouses, children, and parents of the decedent, and if none of those

relatives survived, then the siblings of the decedent; (2) the amount of the settlement is “fair

and just”; and, (3) the attorney fees are paid in accordance with the Missouri Rules of

Professional Conduct. Mo.Rev.Stats.§§ 537.080.1, 537.095.3, 537.095.4; Eng. V. Cummings,

McClorey, Davis & Acho, PLC, 611 F.3d 428, 435 (8th Cir. 2010); Hinrichs v. Roberts Trading

Co., L.P., No. 4:15-CV-00820-DGK, 2016 WL 4083488 (W.D. Mo. Aug. 1, 2016).

       IT IS FURTHER ORDERED that Exhibit #1 is filed under seal indefinitely for the

reasons set forth herein.

       IT IS FURTHER ORDERED that to protect the interests of T.D.S. and D.C.B., who

are unrepresented in this action, Summer Barrett (natural mother of the minor children) is

appointed as Next Friend for T.D.S. and D.C.B.

       IT IS FURTHER ORDERED that to protect the interests of J.A.M.C., T.D.Q.S.,

T.M.D.S., J.C.C., and L.C., who are unrepresented in this action, Jocelyn Cox (natural mother

of the minor children) is appointed as Next Friend for J.A.M.C., T.D.Q.S., T.M.D.S., J.C.C.,

and L.C.



                                               6
 Case: 1:18-cv-00269-ACL Doc. #: 72 Filed: 02/26/21 Page: 7 of 7 PageID #: 604


       IT IS FURTHER ORDERED that to protect the interests of J.S. and Z.S., who are

unrepresented in this action, Dreama Smith (natural mother of the minor children) is appointed

as Next Friend for J.S. and Z.S.

       IT IS FURTHER ORDERED that, no later than April 5, 2021, Plaintiff must file a

formal Motion to Approve Minor Settlement, the settlement agreement and any other

documents relevant to the settlement, including the following: documentation of any medical

liens and funeral expenses, Plaintiff’s attorneys’ contingent fee contract, Plaintiff’s attorneys’

incurred expenses, information related to the distribution of any funds to the minor children,

and any other necessary documents.

       Dated this 26th day of February, 2021.

                                             s/Abbie Crites-Leoni
                                             ABBIE CRITES-LEONI
                                             UNITED STATES MAGISTRATE JUDGE




                                                7
